STATE OF MICHIGAN

                            COURT OF APPEALS



STACY R. WALSH,                                                       UNPUBLISHED
                                                                      October 13, 2015
               Petitioner-Appellant,

v                                                                     No. 322205
                                                                      Michigan Tax Tribunal
COUNTY OF BERRIEN,                                                    LC No. 00-461428

               Respondent-Appellee.


Before: BOONSTRA, P.J., and SAAD and HOEKSTRA, JJ.

PER CURIAM.

       Petitioner appeals by right the Michigan Tax Tribunal (MTT)’s Final Opinion and
Judgment denying her a principal residence exemption (PRE), pursuant to MCL 211.7cc, for
property located in New Buffalo, Michigan for tax years 2010 through 2013. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        In March 2005, respondent recorded a deed conveying to petitioner and petitioner’s
husband the property located at 52122 Lake Park Drive in New Buffalo, Michigan (“the subject
property”). Petitioner and her husband also owned a home in Lincolnshire, Illinois during all
relevant periods. In September 2010, respondent notified petitioner that it was conducting an
audit regarding a PRE that petitioner claimed for the subject property for tax years 2007 to 2010.
Petitioner provided tax returns, state identification listing the subject property as her address, and
a property tax bill from petitioner’s Illinois home showing that petitioner’s husband did not claim
a PRE on that property after tax year 2008. Respondent informed petitioner that the PRE would
remain on the property for tax year 2009; a PRE was denied for tax years 2007 and 2008.
Respondent’s correspondence did not make explicit reference to tax year 2010; however it
appears that a PRE was initially granted for that tax year.

        In September 2013, respondent audited petitioner’s claimed PRE for tax years 2010 to
2013, and this time denied the PRE. Petitioner appealed to the MTT, arguing that she lived in
the Michigan home as her primary residence and that her husband lived in the Illinois home as
his primary residence. Petitioner presented evidence that included copies of her Michigan
Driver’s License; her Michigan Voter Identification card; her October 16, 2013 voter registration
postcard; a Berrien County jury summons sent to the subject property; federal, Michigan, and
Illinois individual income tax returns; property tax assessments for 404 Old Mill Circle,
Lincolnshire, Illinois; the November 2, 2010 Audit Letter informing her that the 2009 principal
                                                 -1-
residence exemption would remain on the subject property; a jury summons addressed to
petitioner at the subject property, utility bills that showed utility service and insurance coverage
for the subject home, and an October 16, 2013 postcard responding to a notice of cancellation of
petitioner’s voting eligibility in New Buffalo Township because of relocation to another
jurisdiction. After considering the evidence submitted by the parties, the MTT found that
petitioner did not occupy the subject property as her principal residence, and held that she was
not entitled to a PRE for the subject property for tax years 2010 through 2013. Petitioner filed
exceptions to the proposed opinion and judgment, which the MTT denied. This appeal followed.

                                 II. STANDARD OF REVIEW

        Review of a final agency determination is generally limited to the record below.
Northwestern Nat’l Cas Co v Comm’r of Ins, 231 Mich. App. 483, 496; 586 NW2d 563 (1998).
Absent fraud, “review of a Tax Tribunal decision is limited to determining whether the tribunal
erred in applying the law or adopted a wrong principle.” ANR Pipeline Co v Dep’t of Treasury,
266 Mich. App. 190, 198; 699 NW2d 707 (2005). MTT decisions must be “supported by
competent, material, and substantial evidence on the whole record.” Kotmar, Ltd v Liquor
Control Comm’n, 207 Mich. App. 687, 689; 525 NW2d 921 (1994). Substantial evidence “must
be more than a mere scintilla of evidence” but “may be substantially less than the preponderance
of the evidence necessary for many civil cases.” Id. Substantial evidence is that which “a
reasoning mind would accept as sufficient to support a conclusion.” Id.

                          III. PRINCIPAL RESIDENCE EXEMPTION

        On appeal, petitioner argues that she provided overwhelming evidence that the subject
property was her principal residence, and was thus entitled to an exemption. Petitioner argues
specifically that the MTT failed to give proper weight to her Michigan voter registration and her
filing of separate Michigan income tax returns. We disagree.

         MCL 211.7cc(1) provides that “[a] principal residence is exempt from the tax levied by a
local school district for school operating purposes to the extent provided under []
MCL 380.1211, if an owner of that principal residence claims an exemption as provided in this
section.” A principal residence is “the 1 place where an owner of the property has his or her
true, fixed, and permanent home to which, whenever absent, he or she intends to return and that
shall continue as a principal residence until another principal residence is established.”
MCL 211.7dd(c). Ownership and occupancy are necessary to claim a principal residence
exemption. Power v Dep’t of Treasury, 301 Mich. App. 226, 231; 835 NW2d 622 (2013).

        Petitioner argues that respondent failed to controvert the evidence she presented to the
tribunal, and that this evidence was proof that the subject property was her principal residence.
We disagree that petitioner’s evidence constituted “conclusive proof of [her] principal residence;
instead, the items were merely evidence to be considered by the MTT for purposes of
determining [her] principal residence.” Drew v Cass Co, 299 Mich. App. 495, 501; 830 NW2d
832 (2013). The MTT considered the evidence that petitioner asserts established that the subject
property was her principal residence, but gave more weight to aspects of the evidence suggesting
that the subject property was not her principal residence. The MTT noted that petitioner
registered to vote in New Buffalo, Michigan in 2005, but also noted that she never voted in

                                                -2-
Michigan and voted in Illinois in 2007. Although The MTT acknowledged that the utilities
usage reflected in petitioner’s evidence might “reflect[] year-round occupancy” of the subject
property, the bills were mailed to petitioner at her Illinois address, not the subject property, and
thus did not establish principal occupancy by petitioner. It also found that, although petitioner
filed taxes as a Michigan resident “married filing separately,” and listed her address as the
subject property; these filings were inconsistent with her federal filings, which listed an Illinois
address and were marked “married filing jointly,” and thus contradicted petitioner’s claim of
Michigan residency.

        “The weight to be accorded to the evidence” petitioner provided “is within the Tax
Tribunal’s discretion,” and “this Court may not second-guess the MTT’s discretionary decisions
regarding the weight to assign to the evidence.” Id. (quotation and citation omitted). It was
within the MTT’s discretion to conclude that “[t]he greater weight of the evidence provided in
this case . . . suggests that Petitioner does not occupy the subject property as she contends,” when
this conclusion is “supported by competent, material, and substantial evidence on the whole
record.” Kotmar, Ltd, 207 Mich. App. at 689. The record is devoid of evidence that the MTT
“erred in applying the law or adopted a wrong principle,” ANR Pipeline Co, 266 Mich. App. at
198, and the MTT’s decision was supported by competent, material, and substantial evidence in
the form of tax returns and voter records, inter alia. Kotmar, Ltd, 207 Mich. App. at 689. Thus,
petitioner has not shown that she is entitled to a PRE for 2010 through 2013.

                                  IV. EQUITABLE ESTOPPEL

        Petitioner also asserts that she is entitled to a PRE on the basis of equitable estoppel,
because respondent granted her an exemption for tax year 2009 and the facts and law have not
since changed. Equitable estoppel “rests on broad principles of justice” and may be invoked
where “(1) a party by representations, admissions, or silence, intentionally or negligently induces
another party to believe facts; (2) the other party justifiably relies and acts on this belief; and (3)
the other party will be prejudiced if the first party is allowed to deny the existence of the facts.”
In re Beglinger Trust, 221 Mich. App. 273, 276; 561 NW2d 130 (1997).

         However, the MTT is without the power to provide equitable relief of the sort petitioner
seeks. The MTT “cannot invoke equity,” as its powers “are limited to those authorized by
statute, and the MTT ‘does not have powers of equity.’ ” VanderWerp v Plainfield Charter Twp,
278 Mich. App. 624, 634; 752 NW2d 479 (2008), quoting Federal-Mogul Corp v Dep’t of
Treasury, 161 Mich. App. 346, 359; 411 NW2d 169 (1987). The MTT thus did not commit an
error of law or adopt a wrong legal principle in declining to grant petitioner a PRE on the basis
of equitable estoppel. ANR Pipeline Co, 266 Mich. App. at 198.

       Affirmed.



                                                               /s/ Mark T. Boonstra
                                                               /s/ Henry William Saad
                                                               /s/ Joel P. Hoekstra



                                                 -3-